DETAILED ACTION
This office action is in response to the communication received on 03/30/2021 concerning application no. 14/441,864 filed on 05/11/2015.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/20/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 03/30/2021, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 9, 11, 12, 14, 15 and 20 under the 3.0T Liver Transducer User Instruction document (2010) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in the 3.0T Liver Transducer User Instruction document (2010) in view of Hoogeveen (US 2009/0030305).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 – 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305).  Support for the rationale relied upon is found in Schaefer (US 5,293,126; Col. 6, ll. 8 – 11), Clarke et al. (US 2010/0066370; [0044]) and Myhar (US 2010/0185080; [0029]).
With regard to claim 1, the Instruction Manual discloses a rheology module, MR-Rheology unit, for use in a magnetic resonance (MR) imaging system that includes a magnet for generating a static magnetic field and a magnetic field gradient coil system, transducer is used on a 3.0T MRI system, whereby the rheology module is adapted to introduce mechanical oscillations into a subject of interest, the rheology module comprising: a housing, a mechanical oscillator unit, which is arranged at least partially inside the housing, extends at least partially outside the housing and is movable as a whole relative to the housing, and a transducer configured to move the mechanical oscillator unit, the transducer being disposed within the housing and configured to convert electrical energy into mechanical oscillations; wherein the rheology module comprises a electrical connector (see annotated figure below); wherein the rheology module is separate from the magnet of the MR imaging system and separate from the magnetic field gradient coil system of the MR imaging system (Figs. 1 – 3; pg. 1, annotated cross-sectional drawing of the transducer (below); pg. 3, Introduction, first paragraph), but fails to explicitly disclose the electrical connector including a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna unit or disclose at least one radio frequency (RF) antenna unit including at least one RF coil, the at least one RF antenna unit being disposed on or in at least one of the housing of the rheology module and the mechanical oscillator unit of the rheology module.  The Instruction Manual does disclose that the transducer may be used with a surface MR-coil (e.g. Flex-L coil) (pg. 3, Introduction, first paragraph; pg. 5).
Hoogeveen teaches an electrical connector, 40, the electrical connector including a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna unit, RF coil (Fig. 2; [0022]).

    PNG
    media_image1.png
    312
    498
    media_image1.png
    Greyscale
 
All of the component parts are known in the art as illustrated by the Instruction Manual and Hoogeveen.  The simple combination of prior art elements of a rheological module having a transducer with the associated improvement of incorporating an RF coil into or onto the module along with an electrical connector, the electrical connector including a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna unit, to yield the predictable result of more efficiently utilizing the space in an MR environment by combining the RF coil and rheological module resulting in reducing the clutter and cables present would have been obvious to one of ordinary skill in the art at the time of the invention. KSR, 550 U.S. 82 USPQ2d.
The modified Instruction Manual is silent as to the location of the RF coil, Flex L coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the coil on or in at least one of the housing of the rheology module and the mechanical oscillator unit of the rheology module, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the 
Regarding claim 2, the modified Instruction Manual in view of Hoogeveen is silent as to the location of the RF coil, Flex L coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the coil on or in the housing, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 3, the modified Instruction Manual in view of Hoogeveen is silent as to the location of the RF coil, Flex L coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the coil on or in the mechanical oscillator unit, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
With regard to claim 4, the Instruction Manual in view of Hoogeveen fails to explicitly disclose whereby the at least one RF antenna unit, Flex-L coil, comprises a first RF coil disposed on the housing; and a second RF coil disposed on the mechanical oscillator unit.  As noted above, the Instruction Manual does disclose that the transducer may be used with a surface MR-coil (e.g. Flex-L coil) (pg. 3, Introduction, first paragraph; pg. 5).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to duplicate the RF coil of the Instruction Manual, since mere duplication of the essential working parts of a device involves only routine skill in the art and such a duplication of 
The modified Instruction Manual in view of Hoogeveen is silent as to the location of the RF coils. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate one coil on the housing and the other coil on the mechanical oscillator unit, rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305) in view of Smith (US 2003/0065267) (cited in the IDS dated 05/11/2015).
With regard to claim 6, the Instruction Manual in view of Hoogeveen fails to explicitly disclose whereby the harness comprises at least one electrical line which is connected to the transducer and one electrical line which is connected to the at least one RF antenna unit, and a filter unit is provided in the electrical line for splitting signals received from the electrical line according to their frequency.
Smith teaches whereby the harness, 220, comprises at least one electrical line, either of leads 255, 260, which is connected to the transducer, 225, and one electrical line, either of leads 265, 270, which is connected to the at least one RF antenna unit, 230, 510 or 520, and a 420 or 440, is provided in the electrical line for splitting signals received from the electrical line according to their frequency (Figs. 2, 4 & 5; [0027 – 0028]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the at least one RF antenna unit being located on or in the housing.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Instruction Manual in view of Hoogeveen to include the at least one RF antenna unit being located on or in the housing as taught by Smith, since doing so would permit use of a small surface RF coil which typically has a better Signal-to-Noise Ratio (SNR) than a large surface RF coil.
The Instruction Manual in view of Hoogeveen in view of Smith discloses the claimed invention except for the electrical lines for the transducer and the RF antenna unit being the same line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the electrical lines for the transducer and the RF antenna unit into one line, since using a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and such an integration would not appear to alter the operation of the device and the results of such a integration would be reasonably predictable. 
	The phrase “whereby electrical signals on the electrical line are provided from the filter unit to the transducer and the RF antenna unit depending on their frequency” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of the Instruction Manual in view of Hoogeveen in view of Smith is considered capable of performing as claimed.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305) in view of Ehman et al. (US 2012/0010497, herein Ehman) (cited in the IDS dated 05/11/2015).
With regard to claim 7, the Instruction Manual in view of Hoogeveen fails to disclose whereby the harness comprises at least one digital signaling line, the rheology module comprises an AD/DA converter unit.
Ehman teaches whereby the harness comprises at least one digital signaling line, line connecting 809 to 810, the rheology module comprises an AD/DA converter unit, 809 (Fig. 8; [0062]).  
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability whereby the harness comprises at least one digital signaling line, the rheology module comprises an AD/DA converter unit.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Instruction Manual in view of Hoogeveen to include whereby the harness comprises at least one digital signaling line, the rheology module comprises an AD/DA converter unit as taught by Ehman, since this could allow use of a small, economical MRI device capable of performing a wide variety of clinical studies on arbitrarily large surfaces, such as the skin, and for other analogous biomedical applications including the performance of bench-top pathology, the evaluation of engineered tissue, and non-destructive testing of materials.
.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305) in view of Ehman et al. (US 2012/0010497, herein Ehman) (cited in the IDS dated 05/11/2015) in view of Helfer et al. (US 6,980,848, herein Helfer) (cited in the action dated 09/12/2017).
With regard to claim 8, the Instruction Manual in view of Hoogeveen in view of Ehman fail to disclose whereby the digital signaling line is an optical signaling line.
Helfer teaches whereby the digital signaling line is an optical signaling line, 102 (Fig. 4A; Col. 8, ll. 8 – 20).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the digital signaling line being an optical signaling line.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Instruction Manual in view of Hoogeveen in view of Ehman to include the digital signaling line being an optical signaling line as taught by Helfer, since optical lines are not susceptible to .

Claim(s) 9, 14, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305) in view of Ehman et al. (US 2012/0010497, herein Ehman) in view of Smith (US 2003/0065267) (Ehman and Smith cited in the IDS dated 05/11/2015).
With regard to claim 14, the Instruction Manual in view of Hoogeveen discloses a rheology module for use in a magnetic resonance (MR) imaging system, the rheology module comprising: a housing, a mechanical oscillator movable relative to the housing; and a transducer configured to move the mechanical oscillator, the transducer being disposed within the housing; and at least one radio frequency (RF) antenna including at least one RF coil, Flex-L coil, wherein the transducer converts electrical energy into mechanical oscillations, and the rheology module comprises an electrical connector (Figs. 2 & 3; pg. 1, annotated cross-sectional drawing of the transducer (above), pg. 5), but fails to disclose that the coil is located on a top surface of the housing or on a top planar surface of the mechanical oscillator, and at least one preamplifier operatively connected with the at least one RF coil, whereby the electrical connector includes a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna.
Ehman teaches at least one preamplifier, 853, operatively connected with the at least one RF coil, 202 (Abstract; Figs. 2C & 8; [0062]).
40, the electrical connector including a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna unit, RF coil (Fig. 2; [0022]).
Smith teaches that the coil, 230, 510 or 520, is located on a top surface of the housing, outer casing of 215 (Figs. 2 & 5; [0025, 0032]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability at least one preamplifier operatively connected with the at least one RF coil, the coil being located on a top surface of the housing and whereby the electrical connector includes a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Instruction Manual to include the at least one preamplifier operatively connected with the at least one RF coil, the coil being located on a top surface of the housing and whereby the electrical connector includes a single harness to provide electrical power and a signaling connection to the transducer and the at least one RF antenna as taught by Ehman, Hoogeveen and Smith, since this could allow use of a small, economical MRI device capable of performing a wide variety of clinical studies on arbitrarily large surfaces, such as the skin, and for other analogous biomedical applications including the performance of bench-top pathology, the evaluation of engineered tissue, and non-destructive testing of materials, doing so would permit use of a small surface RF coil which typically has a better Signal-to-Noise Ratio (SNR) than a large surface RF coil and the predictable result of more efficiently utilizing the space in an MR environment by combining the power and data 
The Instruction Manual in view of Hoogeveen, Ehman and Smith discloses the claimed invention except for explicitly disclosing that the coil is located on a top planar surface of the mechanical oscillator or the at least one preamplifier is disposed within the housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the coil on a top planar surface of the mechanical oscillator or the preamplifier within the housing, since rearranging parts of an invention involves only routine skill in the art and such a relocation would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 15, the Instruction Manual in view of Hoogeveen, Ehman and Smith discloses wherein the mechanical oscillator is arranged at least partially inside the housing and extends at least partially outside the housing (Instruction Manual: Figs. 2 & 3; pg. 1, annotated cross-sectional drawing of the transducer (above)).
With regard to claim 20, the Instruction Manual in view of Hoogeveen, Ehman and Smith discloses a rheology arrangement for use in a magnetic resonance (MR) rheology imaging system, comprising at least one RF antenna module comprising the at least one RF antenna, Flex-L coil or 202, and at least one rheology module (see annotated figure from the Instruction Manual, above) according to claim 1, wherein the at least one RF antenna module and the at least one rheology module are interconnected with each other (Ehman: Abstract; Figs. 1 & 2C) (Instruction Manual: Figs. 1, 2, 3 & 4; pg. 1, annotated cross-sectional drawing of the transducer (above); pg. 5, paragraph under heading “1. Positioning of Transducer”) (Smith: Figs. 2 & 5; 
Regarding claim 9, the Instruction Manual in view of Hoogeveen, Ehman and Smith discloses whereby the housing is flexible (Smith: [0024]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305) in view of Li et al. (US 2010/0049029, herein Li) (cited in the action dated 09/12/2017).
Regarding claim 11, the Instruction Manual in view of Hoogeveen fails to disclose whereby the rheology arrangement is provided as a belt for application to the subject of interest. 
Li teaches whereby the rheology arrangement is provided as a belt for application to the subject of interest [0035]
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the rheology arrangement being provided as a belt for application to the subject of interest.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Instruction Manual in view of Hoogeveen to include the rheology arrangement being provided as a belt for application to the subject of interest as taught by Li, since such an arrangement allows the device to be secured to a patient.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2003/0065267) (cited in the IDS dated 05/11/2015) in view of 3.0T Liver Transducer User Instruction document (2010) (herein the Instruction Manual) (cited in an IDS dated 12/08/2017) in view of Hoogeveen (US 2009/0030305).
Regarding claim 12, Smith discloses a magnetic resonance (MR) rheology imaging system, comprising a main magnet, 15, for generating a static magnetic field, a magnetic gradient coil system, 20, for generating gradient magnetic fields superimposed to the static magnetic field, an examination space, table 55 can slide to a position within magnet 15, at least one RF antenna device, 25, for applying an RF field to the examination space to excite nuclei of the subject of interest, a control unit, 40, for controlling the at least one RF antenna device (Figs. 1, 2 & 5; [0019 – 0023, 0025, 0032]) but fails to disclose a rheology module as set forth in claim 1.
The modified Instruction Manual in view of Hoogeveen teaches a rheology module as set forth in claim 1 (see the rejection of claim 1, above).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a rheology module as set forth in claim 1.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Smith to include a rheology module as set forth in claim 1 as taught by the modified Instruction Manual and Hoogeveen, since the device of the Instruction Manual in view of Hoogeveen helps improve diagnosis of diffuse liver diseases and this could allow use of a small, economical MRI device capable of performing a wide variety of clinical studies on arbitrarily large surfaces, such as the skin, and for other analogous biomedical applications including the performance of bench-top pathology, the evaluation of engineered tissue, and non-destructive testing of materials and the predictable result of more efficiently utilizing the space in an MR environment by combining the power and 
The phrase “provided to position a subject of interest within” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Smith in view of the Instruction Manual in view of Hoogeveen is considered capable of performing as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,390,673 is cited as directed to a combined power and signaling cable in the art (Fig. 2; Col. 2, ll. 45 – 46), although not connected to an RF transducer and a rheology module. US 7,443,165 and US 2007/0182409 are cited as directed to a combined power and signaling cable in the art (see [0003] in the pre-grant publication and the corresponding portion in the issued patent), although not connected to an RF transducer and a rheology module. US 8,324,899 is cited as the later publication of US 2009/0030305. US 2006/0173284 is cited as directed to a combined power and signaling cable in the art (Fig. 13A; [0086, 0098]), although not connected to an RF transducer and a rheology module. US 2010/0231483 is cited as directed to a combined power and signaling cable in the art [0048], although not explicitly connected to an RF transducer and a rheology module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793